Citation Nr: 0508284	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1957 until October 1959.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2002 rating decision of the Oakland, California 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for hearing loss and 
denied service connection for tinnitus.  


FINDING OF FACT

Tinnitus was not manifested in service, and any current 
tinnitus is not shown to be related to service or to any 
noise trauma therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38  
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304  (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
Regulations implementing the VCAA are at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.   VA 
letters from April and June 2002 (prior to the rating 
appealed) informed him of his and VA's responsibilities in 
claims development and of the type of evidence needed to 
establish his claim.  The September 2002 rating decision and 
a November 2003 statement of the case (SOC) notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why his claim was denied.  Also 
regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
the April and June 2002 letters advised him to submit or 
identify any additional evidence.   This was equivalent to 
advising the veteran to submit everything he had pertinent to 
the claim.  There is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of VA and private medical 
treatment and asked him to submit or identify any additional 
evidence that would support his claim.  VA also arranged for 
a medical examination in July 2002.  The veteran has not 
identified any additional evidence pertinent to his claim.  
VA's assistance obligations are met.  No further assistance 
to the veteran is required.  He is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

The veteran's DD214 shows that he served in the Coast Guard 
as a Captain of the Port.  Service medical records are 
negative for any complaints, findings, or diagnosis of 
tinnitus.  On both enlistment and separation examinations, 
the veteran scored 15/15 on whispered voice and spoken voice 
tests. 

A June 2001 examination report from Dr. H indicated that the 
veteran had had appreciable tinnitus for the past 5 to 6 
years.  The impression was subjective tinnitus and noise 
induced hearing loss.  The veteran reported that he was in 
the engine room a lot both in service and after service while 
working on fishing boats. 

An October 2001 audiological examination showed bilateral 
constant tinnitus and a mild to moderate sloping bilateral 
hearing loss.  The examining audiologist indicated that the 
hearing loss and presence of tinnitus were consistent with a 
noise induced hearing loss that may have been a result of 
acoustic trauma.

In his May 2002 claim, the veteran indicated that he was 
exposed to acoustic trauma in service from diesel/gas 
engines, small arms fire and 20-millimeter cannon fire.  

August 2002 VA examination revealed the veteran had bilateral 
tinnitus that was constant, high-pitched, mild to moderate in 
intensity and did not pulsate or interfere with sleep or 
mental concentration.  It also showed mild to moderately 
severe bilateral sensorineural hearing loss.  The examiner 
noted that the veteran had noise exposure in service from the 
engine room and machine gun target practice without ear 
protection, first became aware of his tinnitus 12 years prior 
to the examination, and participated in recreational rifle 
and shotgun shooting with irregular ear protection.    The 
examiner opined that the bilateral tinnitus was more likely 
due to hearing changes resulting from civilian noise exposure 
and aging than from noise exposure in service.

In his August 2003 notice of disagreement, the veteran stated 
that the VA examiner was incorrect in stating that the 
bilateral tinnitus began only 12 years prior to the July 2002 
VA examination.  He indicated the tinnitus became constant 
and irritating 12 years prior to the examination but was in 
the background before that time. 

In a July 2004 statement, the veteran indicated that tinnitus 
is a symptom most commonly associated with hearing loss from 
noise exposure like that which he experienced in military 
service.  He argued that his tinnitus was not age related 
since it began to be constant by the time he reached his late 
40s/early 50s.     

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The record clearly contains competent evidence the veteran 
has tinnitus.  Likewise, it is not in dispute that his duties 
in service exposed him to noise trauma.  However, the record 
does not show that tinnitus was manifested in service, and 
what must still be demonstrated to establish service 
connection is evidence of a nexus between the current 
tinnitus and service.  To show such a nexus, competent 
medical evidence (a medical opinion) is required.   See 
Espiritu, supra.  

Here, the VA examiner opined that the veteran's tinnitus was 
more likely due to hearing changes resulting from civilian 
noise exposure and aging.  This is the only medical opinion 
of record addressing the likelihood of a nexus between 
current tinnitus and inservice noise exposure.  While the 
veteran may believe a nexus exists, as a layperson, his 
opinion is not competent medical evidence.  Id.  Since the VA 
examiner's opinion weighs against a finding of a nexus 
between noise exposure in service and current tinnitus and 
there is no competent evidence to the contrary, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.     


ORDER

Service connection for tinnitus is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


